Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: the primary reason for allowance is the inclusion of limitations:
“a supply device for feeding a precooled cooling medium into a housing of the dosing system, the cooling device being configured for direct cooling by means of the precooled cooling medium” in claim 1, 
“a housing of the dosing system being fed a precooled cooling medium by means of a supply device of the cooling device” in claim 14, 
“the cooling device being equipped with a supply device for feeding a precooled cooling medium into a housing of the dosing system” in claim 15, and 
“the at least one state parameter is a length of at least one subregion of the piezo actuator and/or a distance between the discharge element and the nozzle of the dosing system and/or a dosing amount” in claim 16. 
The closest prior arts are MacIndoe (US PG PUB 2016/0339470), Hong (US PG PUB 2015/0300748), and Forti (US PG PUB 2006/0188645). The prior arts  dosing systems with a nozzle, a feed channel, a discharge element, an actuator unit, a piezo actuator, and a cooling device as recited in the claims. However, none of the prior arts teach that the cooling device uses a precooled medium to cool the subregion of the piezo actuator as recited in claims 1, 14, and 15. Furthermore, none of the prior arts teach that the cooling device is controlled and/or regulated based on one of the state parameters as recited in claim 16. In addition, there is no motivation to modify the prior arts to arrive at the claimed invention. Therefore, claims 1-17 are allowed over the prior arts.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VISHAL J PANCHOLI whose telephone number is (571)272-9324. The examiner can normally be reached Monday - Thursday (9 am - 7 pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Paul Durand can be reached on 571-272-4459. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Vishal Pancholi/Primary Examiner, Art Unit 3754